 


109 HRES 26 IH: Congratulating the Downers Grove North High School Trojan football team and the students and fans of Downers Grove North High School on their outstanding sportsmanship and on winning the 2004 Illinois Class 8A Football State Championship.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 26 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. McDermott (for himself and Mrs. Biggert) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Congratulating the Downers Grove North High School Trojan football team and the students and fans of Downers Grove North High School on their outstanding sportsmanship and on winning the 2004 Illinois Class 8A Football State Championship. 

Whereas on November 27, 2004, in front of a crowd of more than 11,000 at the University of Illinois’ Memorial Stadium in Champaign-Urbana, Illinois, the Downers Grove North Trojans defeated the Maine South Hawks 33-13 to win the 2004 Illinois Class 8A Football State Championship;
Whereas the State championship was the first for Downers Grove North’s football team, and was the first State championship for any male sports team in the school’s history; and
Whereas the Trojans used a good defense and a running-based, ball-control offense to defeat their opponents throughout the playoffs, and held Maine South 30 points below its season average in the championship game: Now, therefore, be it 
 
That the House of Representatives congratulates the Downers Grove North Trojan football team and the students and fans of Downers Grove North High School on their outstanding sportsmanship and on winning the 2004 Illinois Class 8A Football State Championship. 
 
